The action is by an attorney to recover the reasonable value of services rendered by him as attorney for a plaintiff in a stockholders’ derivative action. Order granting in part plaintiff’s motion for an examination before trial of defendant and directing the production of books and records for use upon such examination, affirmed, with ten dollars costs and disbursements, the examination to proceed on five days’ notice. Order denying defendant’s cross-motion for a stay of all proceedings on the part of plaintiff, pursuant to section 1520, Civil Practice Act, until appeal costs heretofore awarded to defendant in the stockholders’ action shall have been paid, affirmed, without costs. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur. [172 Misc. 648.]